EXAMINER’S AMENDMENT
1.       An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application has been amended as follows:

In the Claim

2. (currently amended), The electronic device of claim 1, wherein a plurality of [[

Allowable Subject Matter
2.         Claims 1-20 are allowed.
3.         The following is examiner's statement of reason for allowance.

Jang et al. (US PG-PUB 20190221779 A1) teaches a touch portion includes: a first touch electrode overlapping the pixel defining layer; a first organic layer on the first touch electrode; a second touch electrode contacting the first touch electrode; a second organic layer on the second touch electrode; and a high refractive index layer on the first organic layer, the second touch electrode, and the second organic layer.  The high refractive index layer is disposed between 
  
 	Lee et al. (US PG-PUB 20190115395 A1) teaches An electronic device including an active area and a line area disposed adjacent to the active area (Fig. 10-14 and Para. [0094]-[0097]; display device including a touch region TA and a peripheral area disposed adjacent to the touch region), the electronic device comprising: a display element layer (i.e. Fig. 10; display device 1000 comprises display panel 100); an encapsulation layer disposed on the display element layer (Fig. 10; encapsulation 140 disposed on display panel 100); a sensor layer (Fig. 10; TSE) comprising: a sensing electrode disposed in the active area (Para. [0085]; sensing electrode 151, Fig. 13 shows additional sensing electrode 152); and a sensing line disposed in the line area, electrically connected with the sensing electrode (Para. [0097] and Fig. 12-13; i.e. w10 and w20 are disposed in the peripheral area), and extending in a first direction (see Fig. 12; i.e. wires w10 extend in x and y direction; additional wiring is shown in Fig. 13; w20 is disposed in the y direction and connected to sensing electrode 152); and a high refraction layer disposed on the sensor layer (Para. [0076]; a first refraction index 160a which is much higher than a second refraction index according to Para. [0071] is disposed on sensing electrode 151 of TSE), wherein the sensor layer further comprises: a first conductive layer disposed on the encapsulation layer (TE1 disposed on encap 301); a second conductive layer disposed on the first conductive layer (TE2 disposed on TE1).

Yang et al. (US PG-PUB 20210134910 A1) teaches a display panel includes a base substrate; a first conductive layer on the base substrate, and in an encapsulated area and a 
layer.

          Park  (US PG-PUB 20190097171 A1) teaches an electronic device comprising an electronic panel having an active area and a pad area, the electronic panel including a sensing unit responsive to external input, and a circuit board connected to the electronic panel in the pad area, 
in which the electronic panel includes a first conductive layer disposed on the active area, a second conductive layer disposed on the first conductive layer, an organic insulation layer disposed between the first conductive layer and the second conductive layer, and an inorganic insulation layer covering a first surface of the organic insulation layer and exposing a first surface of the second conductive layer.

          OH  (US PG-PUB 20200321552 A1) teaches an encapsulation unit disposed on the light emitting elements; touch sensors disposed on the encapsulation unit; first conductive lines connected to the touch sensors; second conductive lines connected to the first conductive lines; 

          Jung (US PG-PUB 20200006697 A1) teaches a substrate having a display area and a peripheral area; a TFT in the display area; an organic insulating layer on the TFT; an OLED that includes a pixel electrode electrically connected to the TFT, an emission layer on the pixel electrode, and a counter electrode facing the pixel electrode with the emission layer therebetween; a pixel-defining layer on the organic insulating layer and having an opening overlying the pixel electrode; a first dam in the peripheral area; a second dam in the peripheral area to surround an outer periphery of the first darn; a metal-containing layer covering the first dam and including a same material as the pixel electrode; and a thin-film encapsulator on the substrate to cover the OLED and including a first and second inorganic films, and an organic film between the first and second inorganic films.

Regarding claim 1, The prior art as recorded fails to teach either alone or in any obvious combination the claim as recited in combination with “an inorganic insulation layer disposed between the first conductive layer and the second conductive layer; and an organic insulation layer disposed between the second conductive layer and the high refraction layer, in the line area, at least one opening is defined in the organic insulation layer, the at least one opening extending in a second direction different from the first direction, and the inorganic insulation layer is exposed by the at least one opening of the organic insulation layer”. 

claim 17, The prior art as recorded fails to teach either alone or in any obvious combination the claim as recited in combination with “an inorganic insulation layer disposed between the first conductive layer and the second conductive layer; and an organic insulation layer disposed between the second conductive layer and the high refraction layer, in the line area, a first opening and a second opening, each of which extends in a second direction different from the first direction, are defined in the organic insulation layer in the line area, the second opening is disposed closer to the pad area than the first opening, a first contact hole is defined in the inorganic insulation layer in the line area at a side of the first opening in the line area adjacent to the active area, and a second contact hole is defined in the inorganic insulation layer at a side of the second opening adjacent to the pad area”. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.


Conclusion
4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628